Case 2:20-bk-52015-SDR   Doc 1 Filed 12/22/20 Entered 12/22/20 16:18:27   Desc
                         Main Document    Page 1 of 5
Case 2:20-bk-52015-SDR   Doc 1 Filed 12/22/20 Entered 12/22/20 16:18:27   Desc
                         Main Document    Page 2 of 5
Case 2:20-bk-52015-SDR   Doc 1 Filed 12/22/20 Entered 12/22/20 16:18:27   Desc
                         Main Document    Page 3 of 5
Case 2:20-bk-52015-SDR   Doc 1 Filed 12/22/20 Entered 12/22/20 16:18:27   Desc
                         Main Document    Page 4 of 5
Case 2:20-bk-52015-SDR   Doc 1 Filed 12/22/20 Entered 12/22/20 16:18:27   Desc
                         Main Document    Page 5 of 5
